MEMORANDUM**
David Lozano Santiago appeals from his guilty plea conviction and sentence for being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. Santiago’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, (1967), stating there are no arguable issues for review and seeking to withdraw as counsel of record. Santiago has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.